Citation Nr: 1500080	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-43 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased (compensable) rating for bilateral hearing loss disability prior to December 14, 2010.

2. Entitlement to an increased rating for bilateral hearing loss disability from December 14, 2010, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In its initial rating decision, the RO denied the Veteran's claim for a compensable rating for his service-connected bilateral hearing loss disability.  After the Veteran initiated his appeal of the initial rating decision, the RO issued a second rating decision increasing his disability rating to 10 percent, following an examination.  The Board has therefore bifurcated and recharacterized the claim to take into account this staged rating, as indicated on the title page. 

The Veteran's claims files are entirely converted to the electronic systems in the Veterans Management Benefits System (VBMS) and Virtual VA.


FINDINGS OF FACT

1. On VA audiological testing in June 2009, the Veteran's hearing acuity was level II in the right ear and level II in the left ear.

2. On VA audiological testing in December 2010, the Veteran's hearing acuity was level III in the right ear and level VI in the left ear.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for the Veteran's bilateral hearing loss were not met until December 14, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2014).


2. The criteria for a disability rating higher than 10 percent for the Veteran's bilateral hearing loss have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans' Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   The notice VCAA requires depends on the general type of claim the Veteran has made.  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to disability evaluations.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270.  The RO sent the Veteran a letter providing the required notice in May 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and post-service VA treatment records.  The RO arranged two VA audiological examinations, which took place in June 2009 and December 2010, and obtained written test results from the examining audiologists.  

For these reasons, the Board finds that VA complied with its duties to notify and to assist under the VCAA. Thus, the Veteran's appeal can be considered on its merits. 

Analysis

Disability evaluations are determined by evaluating the extent to which the claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
                
To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as explained below, the noncompensable rating assigned prior to December 14, 2010 and the 10 percent rating rating assigned since then are appropriate.

On the June 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
55
55
55
LEFT
N/A
40
60
55
55

According to the June 2009 VA examiner, the Veteran's controlled speech discrimination test (Maryland CNC) scores were 84 percent in the right ear and 90 percent in the left ear.

On the December 14, 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
70
75
80
LEFT
N/A
60
70
70
80

Maryland CNC speech recognition scores for the December 2010 examination were 88 percent in both ears.

The method for rating hearing loss disability depends in part on the results of the Maryland CNC speech recognition test, and in part on the results of the pure tone audiometric test at 1000, 2000, 3000 and 4000 Hertz.  For the pure tone audiometric test, an average pure tone threshold is obtained by dividing the sum of these thresholds by four.  See 38 C.F.R. § 4.85.  After the average pure tone threshold is determined, Table VI of 38 C.F.R. § 4.85 is normally used to assign a Roman numeral hearing impairment designation based on a combination of the percent of speech discrimination and pure tone threshold average.  After a Roman numeral hearing impairment designation has been assigned to each ear, Table VII of § 4.85 is used to assign the disability rating for bilateral hearing loss by combining the Roman numeral hearing impairment designations for both ears.  Id.  

Using Table VI, the Veteran's June 2009 test results yield numeric hearing impairment designations of level II in the right ear and level II in the left ear.  Combining these levels using table VII of § 4.85 results in a noncompensable disability rating.  

Unlike the June 2009 examination results, the December 14, 2010 results indicate an exceptional pattern of hearing loss for the left ear as defined by 38 C.F.R. § 4.86(a) because, according to the December 2010 test results, the pure tone thresholds for the Veteran's left ear exceeded 55 decibels at 1000, 2000, 3000 and 4000 Hertz.  There is no evidence of an exceptional pattern of hearing loss in the Veteran's right ear for the purposes of §4.86(a).  The December 2010 VA examination report indicates that the pure tone threshold at 1000 Hertz was below 55 decibels.  This means that there is no exceptional pattern of hearing loss for the right ear under § 4.86(a), because the subsection does not apply unless pure tone thresholds exceed 55 decibels at all four of the frequencies mentioned.  § 4.86(b) does not apply to the Veteran's right ear test because the right ear test results do not indicate pure tone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

Thus, for the left ear only, 38 C.F.R. § 4.86(a) requires the use of either Table VI or Table VIa of 38 C.F.R. § 4.85 to determine the numeric designation of hearing impairment, whichever results in the higher numeral.  Using Table VI, the Veteran's December 2010 test results yield numeric hearing impairment designations of level III for both ears.  Using Table VIa, the December 2010 test results for the left ear yield a numeric hearing impairment designation of level VI.  Because the Table VIa yields the higher numeral, that number is assigned to the Veteran's left ear when applying Table VII to fix the percentage disability rating for hearing loss.  Combining the Veteran's level III (right ear) and level VI (left ear) hearing impairment designations using table VII results in a 10 percent disability rating.

The Board finds that the June 2009 and December 2010 VA examination reports are adequate for rating purposes and that both examiners complied with their duty to describe the functional effects of the Veteran's hearing loss disability under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The June 2009 VA examination report noted that the Veteran's disability had essentially the same effect on his usual occupation (sales) and on his daily life activities, that is, difficulty hearing normal conversational speech, especially in the presence of background noise.  The December 2010 VA examiner agreed that the Veteran experienced difficulty hearing normal conversational speech in the presence of background noise.  She added that, without amplification, telephone use would be difficult for him.  Because the examiners elicited information from the Veteran concerning the functional effects of his hearing loss disability, they complied with their obligations under 38 C.F.R. §§ 4.1, 4.2 and 4.10.  See Martinak, 21 Vet. App. at 455.

The Board has considered the arguments of the Veteran and his representative.  In his substantive appeal, the Veteran mentioned that his military occupation specialty involved the operation and maintenance of diesel generators.  The Veteran emphasized the loudness of these generators and he also described an incident in basic training when a fellow soldier accidentally fired a rifle only a few inches from his right ear.  These arguments, however, relate to the issue of whether the Veteran's hearing loss disability is related to his service in the Army - which has already been resolved in his favor.  They do not suggest that the Veteran's current 10 percent disability evaluation is the result of an incorrect application of VA's rating criteria to the symptoms of his current disability.  

The Veteran's representative filed a brief suggesting that a higher disability rating is necessary based on VA's obligation to resolve reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  The benefit of the doubt principle applies when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  This principle does not favor a disability rating higher than 10 percent in this case because there is no evidence in the record suggesting that the Veteran's auditory thresholds and speech discrimination have ever approximated the criteria for a higher 20 percent rating.  Other than the two VA examination reports described above, the most recent test results in the record are part of an older VA examination report dated November 2004.  The test results in this report only meet the regulatory criteria for a noncompensable disability rating.  

The Board will also consider referral for an extraschedular rating.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

The Board finds that the schedular rating adequately contemplates the Veteran's disability picture.  The December 2010 examination report indicated that the Veteran had difficulty using the telephone, and both reports reflect some difficulty with normal conversation.  Though the schedular criteria attempt to measure hearing loss in terms of auditory thresholds in decibels and speech recognition test scores, they clearly contemplate the communication difficulties that result from hearing loss.  Moreover, the evidence does not reflect that the Veteran's hearing loss disability has caused marked interference with employment, frequent hospitalization, or that the symptoms of his hearing loss have otherwise rendered impractical the application of the regular schedular standards.  Indeed, a VA examination arranged by the Regional Office to evaluate a separate claim for depression in October 2009 indicated that the Veteran was continuously employed for forty years.  He reported good relations with his supervisor and coworkers, good relations with his family, and the examiner described communication and speech as being within normal limits.   

Finally, the Board will consider the issue of the effective date to be assigned to the Veteran's current 10 percent disability rating.  For the reasons above, the test results described in the June 2009 VA examination  report meet the criteria for a noncompensable evaluation and the test results described in the December 14, 2010 report meet the criteria for a higher 10 percent evaluation.  Having found that both examinations are adequate, the Board concludes that a higher 10 percent disability rating is warranted effective December 14, 2010 because that is the first date when it is ascertainable that an increase in disability had occurred.  See 38 U.S.C.A. § 5110(b) ("The effective date of an award for increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.")  


ORDER

Entitlement to an increased (compensable) rating for bilateral hearing loss prior to December 14, 2010 is denied.

Entitlement to an increased rating for bilateral hearing loss from December 14, 2010, currently rated as 10 percent disabling, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


